Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Murphy on 25 May 2022.

The application has been amended as follows: 
In the Claims:
	In line 5 of claim 21, “at least” has been deleted.
	In line 7 of claim 21, “at least” has been deleted.
	In line 4 of claim 46, “at least a second planar section” has been changed to --a second planar section--.
	In line 6 of claim 46, “the at least a second  planar section” has been changed to --the second planar section--.
	In line 2 of claim 47, “the at least a second section” has been changed to --the second generally planar section--.
	In line 5 of claim 47, “the at least a second section” has been changed to --the second generally planar section--.
In line 6 of claim 47, “slightly” has been deleted and “the at least a second section” has been changed to --the second generally planar section--.
In line 7 of claim 47, “the at least a second section” has been changed to --the second generally planar section--.
In line 2 of claim 49, “the at least a second section” has been changed to --the second planar section--.
In line 5 of claim 49, “the at least a second planar section” has been changed to --the second planar section--.
In line 6 of claim 49, “slightly” has been deleted and “the at least a second planar section” has been changed to --the second planar section--.
In line 7 of claim 49, “the at least a second planar section” has been changed to --the second planar section--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach a geotextile mat cover directly attached to an exterior surface of a second generally planar section of at least one cage.  The closest prior art to Eggermont (US 2010/0024343) teaches a geotextile mat cover directly attached to an exterior surface of two generally planar sections of at least one cage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/25/2022